Citation Nr: 9918915
Decision Date: 07/12/99	Archive Date: 09/09/99

DOCKET NO. 97-20 852               DATE JUL 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Whether new and material evidence has been presented to reopen
a claim for service connection for low back disability.

2. Whether new and material evidence has been presented to reopen
a claim for service connection for dermatitis as a result of
exposure to herbicides.

3. Entitlement to service connection for acute and subacute
peripheral neuropathy as a result of exposure to herbicides.

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel 

INTRODUCTION

The appellant had active service from February 1970 to October
1971.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions issued by the St. Petersburg, Florida,
Regional Office (RO) of the Department of Veterans Affairs (VA). As
detailed below, the issues on the title page have been rephrased to
more properly reflect the claims on appeal.

The Board notes that, in a Form 21-413 8 filing dated in April
1997, it is unclear whether the appellant is requesting service
connection for prostate, liver and kidney problems as a result of
exposure to herbicides. It is also unclear as to whether he seeks
to pursue claims of service connection for a sleep disorder, neck
pain, rectal bleeding and various psychiatric disorders. These
issues are referred to the RO for appropriate action.

REMAND

In his original Application for Compensation or Pension, dated in
March 1994, the appellant sought service connection for low back
disability stemming from an in- service back injury. He also sought
service connection for dermatitis as a result of exposure to
herbicides. By means of a rating decision dated in October 1994,
the RO denied service connection for low back pain, and also denied
service connection for dermatitis as a result of exposure to
herbicides. The appellant was provided notice of these decisions,
but he failed to appeal. An unappealed determination of the agency
of original jurisdiction is final. 38 U.S.C.A. 7105; 38 C.F.R.
3.104(a), 3.160(d), 20.302(a)(1998).

As a general rule, once a claim has been disallowed, that claim
shall not thereafter be reopened and allowed based solely upon the
same factual basis. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R.
3.156(a) (1998). However, if the claimant can thereafter present
new and material evidence of the previously disallowed claim,

- 2 - 

then the claim shall be reopened and the former disposition of the
claim shall be reviewed. 38 U.S.C.A. 5108 (West 1991).

In August 1996, the appellant filed a claim for service connection
for subacute peripheral neuropathy as a result of exposure to
herbicides. The RO denied this claim in a rating decision dated in
January 1997. A careful reading of the January 1997 rating decision
makes it clear that no claim other than the peripheral neuropathy
claim was decided. In May 1997, the appellant filed a Notice of
Disagreement (NOD) with respect to this claim. He also submitted a
copy of a May 1994 Form 21-4138 filing in an apparent effort to
reopen his claims for service connection for low back disability
and dermatitis.

In issuing an SOC in May 1997, the RO framed the "issue" as service
connection for dermatitis and low back pain with peripheral
neuropathy as a result of exposure to herbicides. In so doing, the
RO ignored the finality of the May 1994 rating decision with
respect to the low back and dermatitis. Moreover, the claims for
service connection for low back disability, dermatitis and acute
and subacute peripheral neuropathy are based on different
disabilities and, thus, should be adjudicated as separate and
distinct claims. Finally, the SOC improperly addressed the low back
and dermatitis claims because there was no current rating decision
followed by a timely NOD on these claims.

The appellant, by virtue of the May 1997 Form 9 filing, perfected
his appeal with respect to the peripheral neuropathy claim.
However, this same form did not perfect an appeal on the low back
or dermatitis claims. At best, the Form 9 may be considered a NOD
with the current denial of these claims. A remand is required for
issuance of a proper SOC on these claims. 38 C.F.R. 20.200 (1998)
(an appeal consists of a timely filed NOD in writing and, after an
SOC has been furnished, a timely filed substantive appeal).
However, before doing so, the RO must determine whether the claims
have been reopened.

Finally, in his Form 9 filing dated in May 1997, the appellant
referred to additional medical evidence which may be pertinent to
the proper adjudication of this case. In this respect, he referred
to private medical evidence from Dr. Byron McCormick

3 -

and Dr. John Morello. Additionally, he claimed treatment at a VA
facility in the Detroit, Michigan area between 1970 and 1983. He
has been unable to specify which facility, but the record shows
that he lived in Detroit at this time, which makes it likely that
he visited the VAMC at Allen Park. It is unclear from the record
whether a request for his treatment records has been directed to
the VAMC at Allen Park. This should be accomplished.

Accordingly, this case is REMANDED for the following action:

1. The RO should contact the appellant and secure appropriate
releases for his private medical records from (1) Dr. Byron
McCormick, 80 Doctors Drive, Panama City, Florida, and (2) Dr. John
Morello of Dermatology Associates, 1900 Harrison Avenue, Panama
City, Florida. The RO should also request that the appellant
provide the names, addresses and approximate treatment dates for
any other post- service providers of treatment whose records are
not of file. All records received in response to the request should
be associated with the claims folder, and all attempts to obtain
records which are ultimately not obtained should be documented.

2. The RO should request records of the appellant's treatment at
the VAMC, Allen Park, from 1971 to 1983. The request for these
records, and all replies, should be clearly documented by the RO.

3. The RO should obtain the appellant's VA medical records from the
Pensacola VAMC since June 1994.

4. After completion of the above-referenced development, the RO
should readjudicate the issue of service connection for acute and
subacute peripheral neuropathy as a result of exposure to
herbicides, to include any additional medical evidence obtained by
the RO pursuant to this remand. If any benefit sought on appeal,
for which a notice of disagreement has been filed, remains denied,
the appellant

- 4 - 

and his representative should be furnished a Supplemental Statement
of the Case and given the opportunity to respond thereto.

5. The RO should adjudicate the claims of whether new and material
evidence has been presented to reopen a claim for service
connection for low back disability, and whether new and material
evidence has been presented to reopen a claim for service
connection for dermatitis as a result of exposure to herbicides. If
any claim remains denied, the appellant and his representative
should be furnished an SOC that includes the pertinent laws and
regulations and the Reasons and Basis for the denial. The appellant
and his representative should also be afforded the opportunity to
respond to the SOC, and advised of the requirements necessary to
perfect an appeal as to these new issues.

The case should be returned to the Board if in order. 38 C.F.R. 20.
200 (1998). With this remand, the Board intimates no opinion as to
the ultimate outcome of the above- mentioned claims.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

NANCY I. PHILLIPS 
Member, Board of Veterans' Appeals



- 5 - 

Under 38 U.S.C.A. 7252 (West 1991& Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 

